WlLL    WI&SON
*-rroRNEYGENERAL
                            August 22, 1962


      Hon. Coke R. Stevenson, Jr.     Opinion No. WW-1420
      Administrator
      Texas Liquor Control Board      Re:   Whether all members, regard-
      State Office Building                 less of class or participa-
      Austin 11, Texas                      tion in a liquor pool, if any,
                                            are to be counted in determin-
                                            ing the annual state fee to
                                            be paid by a club that holds
                                            a Private Club Registration
                                            Permit as provided in Section
                                            15(e) of Article 1 of the
      Dear Mr. Stevenson:                   Texas Liquor Control Act.
                In your recent letter you requested an opinion of this
      office on the following question:
                   "Are all members, regardless of class or
              participation in the liquor pool, if any, to be
              counted in determining the annual State fee to
              be paid by a club that holds a Private Club Reg-
              istration Permit as provided In Section 15 e) o$
              Article I of the Texas Liquor Control Act tArt.
              666-15(e)  of V.A.P.C.)?"
      Nowhere in Art. 666-15(e),  V.P.C. of the Texas Liquor Control
      Act do we find "member" defined, although the term is used re-
      peatedly. For example, in Section (a) of 15(e)lin the defini-
      tion of "private Club" the Act says, "'Private Club' shall
      mean an association  of persons, whether unincorporated or   I
      incorporated under the laws of the State of Texas, for the
      promotion of some common object and whose members must be
      passed upon and elected as individuals, by a committee or
      board made of members of the club. . . .' Nowhere in the
      Act are any provisions made for any particular class or
      classes of members.
                The~Act provides in Sec. 6 of Article 666-15(e),
      V. P.C., that:
                II . . Each private Club in the State of
            Texas'shall pay a yearly fee to the State for
            each separate place of business. The license
            fee shall be based on the highest number of
Hon. Coke R. Stevenson, Jr., page 2 (W-1420)


      members in good standing during the year for
      which the license fee is to be paid and shall be
      at the following rates:
      . * . (Emphasis added).
          ,I     Not less than ninety (90) days prior
      to thi expiration of the year for which the
      license fee is paid, a permittee may submit an
      amended application with such additional license
      fee as shall be required under the amended
      return."
          Section 8 of Article 666-15(e), V.C.S., provides
that these fees shall be paid to the Texas Liquor Control
Board and that the fees collected shall be deposited to the
General Revenue Fund.
          Under the private club legislation a "member" w
store liquor on the premises of the private club in two ways.
One, he w     store it in a locker under the "locker system"
as set out in subsection (b) of Article 666-15(e)l,    or second,
he may participate under the "pool" system as set out in
Article 666-.15(e)l(c).   It is therefore difficult to see how
this could be any basis for distinguishing between "types" of
membership. There isrothing in this section to either require
that a member store his liquor in either way or that he store
any liquor at all. It therefore seems apparent that we must
look to Section l(a) and Section 6 to arrive at the legis-
lative intent concerning membership. In Article 666-15(e)l(a)
"private club" is defined as an association of persons "whose
mem'oersmust be passed upon and elected as individuals by a
committee or board made of members of the club." Therefore
all persons or individuals elected to the club become members.
Again we point out that the Act makes no distinction between
participating members or non-participating members, between
members elected for one day, one week, a year, or for life,
or between members who participate in the locker system and
pool system and members who do not. Article 666-15(e),
Section 6, provides that the license fee shall be based on
the highest number of members in good standing during the
year, and provides for an amended application to be filed
not less than 90 days prior to the expiration of the year
for which the license is paid. Filed with this amended
application must be the additional license fee required as
set out in the amended return, The Act does not say that
the license fee shall be based on the highest number.of
members participating in the locker system or pool system
 -    r




Hon. Coke R. Stevenson, Jr., page 3      (W-1420)



during the year, but only that the license fee shall be
based "on the highest number of members in good standing
during the year." We conclude, therefore, that the fee
provided in the Act must be paid on the basis of all
members, and is determined by the highest number %?
members in good standing during the year.
                            SUMMARY
              The license fee required for a private
          club under the private club registration
          Act, Article 666-15(e), Vernon's Penal Code,
          is based on the highest number of members
          in good standing during the year for which
          a license fee is required to be paid, re-
          gardless of class, length of time a member,
          or whether they participate in the liquor
          pool.
                                       Yours very truly,




NVS:nss
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Gilbert Hargrave
Gordon Zuber
Thomas Burrus
REVIEWED FOR THE ATTORNEY GENERAL
Byr   Leonard Passmore        .